Citation Nr: 0714139	
Decision Date: 05/11/07    Archive Date: 05/25/07

DOCKET NO.  05-01 166	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boston, 
Massachusetts


THE ISSUE

Entitlement to service connection for hypertension.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

A. D. Jackson, Counsel




INTRODUCTION

The veteran had active military service from December 1941 to 
September 1945.

This case initially came to the Board of Veterans' Appeals 
(Board) on appeal of a rating decision of the Boston, 
Massachusetts, Regional Office (RO) of the Department of 
Veterans Affairs (VA).  This issue was remanded in October 
2006.  The matter has now been returned to the Board.

A motion to advance the case on the Board's docket has been 
granted. 


FINDING OF FACT

Hypertension was not shown in service, and essential 
hypertension, was first noted many years after service.


CONCLUSION OF LAW

Essential hypertension was not incurred in or aggravated 
during active military service and may not be so presumed.  
38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 5107 (West 2002); 38 
C.F.R. §§ 3.303, 3.307, 3.309 (2006).


REASONS AND BASES FOR FINDING AND CONCLUSION

Notice requirements have been satisfied by virtue of letters 
sent to the veteran in March 2003, October 2003, and November 
2006.  Moreover, because entitlement to service connection 
has been denied, any question as to the appropriate 
disability rating or effective date is moot, and there can be 
no failure-to-notify prejudice to the appellant.  See 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).

With respect to VA's duty to assist, the record reflects that 
the RO has attempted to obtain all of the veteran's medical 
records in connection with the appellant's claim.  The RO has 
contacted all of the medical providers listed by the 
appellant.  The veteran has been provided VA examinations.  

For the above reasons, the Board finds that development of 
the record is sufficiently complete to permit a fair and just 
resolution of the appeal, and there has been no prejudicial 
failure of notice or assistance to the appellant.  

The veteran asserts that hypertension had its onset during 
military service.  He specifically claims that as a result of 
compression chamber testing for submarine service, he 
developed hypertension. 

In general, service connection may be granted for disability 
or injury incurred in or aggravated by active military 
service.  38 U.S.C.A. § 1110.  

Notwithstanding the above, service connection may be granted 
for disability shown after service, when all of the evidence, 
including that pertinent to service, shows that it was 
incurred in service.  38 C.F.R. 3.303(d); Cosman v. Principi, 
3 Vet. App. 303, 305 (1992).

In order to establish service connection for the claimed 
disability, there must be (1) medical evidence of a current 
disability; (2) medical, or in certain circumstances, lay 
evidence of in-service incurrence or aggravation of a disease 
or injury; and (3) medical evidence of a nexus between the 
claimed in-service disease or injury and the current 
disability.  See Hickson v. West, 12 Vet. App. 247, 253 
(1999).  The determination as to whether these requirements 
are met is based on an analysis of all the evidence of record 
and the evaluation of its credibility and probative value.  
Baldwin v. West, 13 Vet. App. 1, 8 (1999).

Service connection may be presumed for certain chronic 
diseases such as essential hypertension which are manifest to 
a compensable degree within the year after qualifying active 
service.  38 U.S.C.A. §§ 1101, 1112, 1113; 38 C.F.R. §§ 
3.307, 3.309.

Hypertension was diagnosed at a post service QTC examination 
in August 2003.  The diagnosis regarding essential 
hypertension disorder satisfies the first element of Hickson.

In regard to the second element of Hickson, evidence of in-
service incurrence or aggravation, the service medical 
records do not show complaints or diagnoses regarding 
hypertension.  Further, the record does not contain a 
diagnosis of a hypertensive disorder within one year 
subsequent to service discharge, let alone, manifested to a 
degree of 10 percent within that year.  

In fact, the earliest evidence documenting a diagnosis of 
hypertension consists of the QTC examination report dated in 
August 2003 that noted that he carried a diagnosis of 
hypertension, which is more than 59 years after service 
discharge.  The record does not clearly denote his initial 
diagnosis of hypertension but during the 2003 examination, 
the veteran reported a transient ischemic attack in 1982.  
This is still an extensive period of time subsequent to 
service discharge in 1945 before a cardiovascular disorder is 
identified.  See, Cf. Mense v. Derwinski, 1 Vet. App. 354 
(1991) (veteran failed to provide evidence of continuity of 
symptomatology of low back condition).  

While there is no evidence of an inservice diagnosis of 
hypertension, a slightly elevated blood pressure reading of 
130/95 was reported in conjunction with treatment for 
pharyngitis in April 1942.  Separation examination revealed 
blood pressure readings of 128/85 and 138/90, three minutes 
after exercise.  In light of the elevated reading noted in 
service, the Board remanded this issue to obtain a medical 
opinion regarding an etiological relationship between the 
currently diagnosed hypertension and military service.  
However, a VA examiner in February 2007 concluded that his 
hypertension was unrelated to military.  The examiner 
commented that an elevated blood pressure reading would not 
be unusual during a course of pharyngitis.  The examiner also 
discounted the veteran's theory that hypertension developed 
as a result of his submarine duty training.  As such, the 
veteran does not meet the third element of Hickson.  That is, 
there is no competent evidence that the hypertension was 
present in service or for years after service.

In short, the evidence falls short in several areas and does 
not support a grant of service connection for hypertension.  
Therefore, the Board concludes that the preponderance of the 
evidence is against the claim for service connection for 
hypertension.


ORDER

Entitlement to service connection for hypertension is denied.


____________________________________________
MICHAEL D. LYON 
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


